Citation Nr: 1035670	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-06 588	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lung 
disability, to include breathing problems.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pharyngitis.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from March 2007, August 2007, and October 2008 rating 
decisions of the Louisville, Kentucky Department of Veterans 
Affairs (VA) Regional Office (RO). During the pendency of the 
appeal, the Veteran relocated; original jurisdiction now resides 
at the VA RO in Nashville, Tennessee.

In July 2010, the Veteran presented sworn testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, 
on remand, the Agency of Original Jurisdiction (AOJ) will have an 
opportunity to review this newly submitted evidence before 
readujdicating the claims.  
 
The lung disability claim

In January 2001, the Veteran filed a claim of entitlement to 
service connection for a lung disability, to include asbestosis.  
The claim was denied by the RO in a November 2002 rating 
decision.  The Veteran did not appeal the November 2002 rating 
decision.   

In August 2005, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection for 
a lung disability.  In a January 2006 rating decision, the RO 
confirmed and continued the denial of the Veteran's claim.  The 
Veteran filed a timely notice of disagreement (NOD) in November 
2006.  The Veteran's claim was subsequently denied in a November 
2007 statement of the case (SOC) which was mailed to the Veteran 
on November 9, 2007.  Although the Veteran filed a substantive 
appeal [VA Form 9] on January 16, 2008, the RO informed the 
Veteran in a letter dated on January 24, 2008 that his VA Form 9 
was not filed within the allotted period.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).  In a 
subsequent statement filed with the RO on February 7, 2008, the 
Veteran contended that his VA Form 9 was timely filed, 
specifically stating that it was postmarked on December 28, 2007.  
Crucially, the RO has not addressed the issue of whether the 
Veteran submitted a timely substantive appeal with the January 
2006 rating decision denying service connection for a lung 
disability, to include breathing problems.

The issue of whether a substantive appeal with a January 
2006 rating decision, denying service connection for a 
back disability, was timely filed, has been raised by the 
Veteran in a February 2008 statement.  Additionally, the 
issue of entitlement to an earlier effective date for 
nonservice-connected pension has been raised by the 
Veteran in an October 2008 statement.  These issues have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these claims 
must be remanded for further evidentiary development.

SSA records

A review of the record indicates the Veteran was awarded Social 
Security Administration (SSA) disability benefits in March 2007.  
See a VA treatment record dated in April 2007.  A copy of the 
Veteran's SSA disability determination and the medical records 
associated with that claim should be obtained for an adequate 
determination of the issue on appeal.  SSA decisions are not 
controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992).  Where SSA disability benefits 
have been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  

VA treatment records

During the above-referenced personal hearing in July 2010, the 
Veteran discussed the severity of his lung disability.  He also 
indicated that he underwent treatment at a VA outpatient clinic 
for his respiratory problems within the past year at a VA medical 
facility in Murfreesboro, Tennessee.  See the July 2010 Board 
hearing transcript, pgs. 10-11.  The Board notes that the claims 
folder is negative for any VA treatment records after April 2008.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Lung disability, to include breathing problems

As alluded to above, in a statement filed with the RO on February 
7, 2008, the Veteran contended that his appeal with respect to 
the claim to reopen the previously disallowed claim for service 
connection for a lung disability was completed with the timely 
submission of a VA Form 9.  Crucially, the RO has not addressed 
the issue of whether the Veteran submitted a timely substantive 
appeal with the January 2006 rating decision denying service 
connection for a lung disability, to include breathing problems.  
The issue of whether a timely appeal of this decision was filed 
has been referred to the RO for further action.  

The present claim to reopen the previously disallowed claim of 
entitlement to service connection for lung disability is 
inextricably intertwined with the claim for whether a substantive 
appeal with the January 2006 rating decision, denying service 
connection for a lung disability to include breathing problems, 
was timely filed.  In other words, the outcome of the Veteran's 
claim regarding the timeliness of the appeal of the January 2006 
rating decision may impact the current claim to reopen on appeal 
from the October 2008 rating decision.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the appeal of the denial to reopen the claim 
for service connection for lung disability is therefore deferred.

Bilateral hearing loss disability and tinnitus claims

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to Hickson element (1), the medical evidence of record 
indicates a current diagnosis of bilateral mild sensory hearing 
loss as well as complaints of and treatment for tinnitus.  See, 
e.g., a VA treatment record dated in February 2006.   

With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, a service treatment record 
dated in May 1970 shows that the Veteran was treated for 
subjective mild hearing loss as well as pain and bleeding in his 
left ear after injuring his ear with a cotton swab.  

The Veteran also maintains that he developed a bilateral hearing 
loss disability and tinnitus due to noise exposure in service 
from working aboard the USS Aggressive. He specifically noted 
being stationed next to the engine room and constantly being 
exposed to noise from the ship's engine as well as sandblasting 
equipment.  See the July 2010 Board hearing transcript, pgs. 14, 
17.  The Veteran served on active duty from April 1969 to 
November 1970.  His DD Form 214 confirms service aboard the USS 
Aggressive.  

The Veteran's October 1970 separation examination indicates 
normal audiological findings as well as no complaints of or 
treatment for tinnitus.  However, the Veteran is competent to 
attest to experiencing exposure to loud noise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of in-service noise 
exposure. 

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
file offer an opinion as to a possible causal relationship 
between the Veteran's bilateral hearing loss disability and/or 
claimed tinnitus and in-service noise exposure or injury to his 
left ear.

In light of the foregoing, an examination and medical nexus 
opinion must be obtained which addresses the nature of the 
Veteran's bilateral hearing loss and tinnitus disabilities and 
whether such are related to his military service.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim].  

Pharyngitis and hypertension claims

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board finds that a VA examination and medical 
opinion are necessary with respect to the Veteran's claims of 
entitlement to service connection for pharyngitis and 
hypertension prior to further appellate consideration.  38 C.F.R. 
§ 3.159(c)(4).  

In particular, the Veteran's service treatment records document 
treatment for his tonsils and a sore throat in June 1968.  He was 
diagnosed with pharyngitis and prescribed treatment with hot 
saline.  

Additionally, a service treatment record dated in December 1969 
indicates that the Veteran sustained a hypertensive episode which 
caused him to faint and feel hot and weak.  He reported that he 
had several episodes of a similar nature since 1968.  Upon 
examination, his temperature was essentially normal and he was 
awake and oriented to time, person, and place.  However, he was 
weak in motor function and his blood pressure was measured at 
140/90.  He was diagnosed as sustaining a syncope as well as 
possible hyperventilation and referred to a medical clinic to 
have blood sugar readings measured.  The Board also notes that 
the Veteran's October 1970 separation examination revealed a 
blood pressure reading of 116/88. 

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's claimed hypertension and 
pharyngitis and his period of military service.  

The duty to assist requires that a medical examination and 
opinion be provided when necessary to decide a claim.  Because 
the evidence of record does not include a medical opinion based 
on a complete review of the Veteran's claims file that discusses 
the likelihood that the Veteran's claimed pharyngitis and 
hypertension were incurred in or aggravated by his active 
service, the Board concludes that a VA examination and medical 
opinion are needed in order to render a decision in this case.  
See Charles, McLendon, both supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).  


2.	The RO should obtain the names and addresses 
of all medical care providers who treated 
the Veteran for his claimed hearing loss 
disability, tinnitus, pharyngitis, and 
hypertension since April 2008.  After 
securing the necessary release, the RO 
should obtain these records.

Regardless of the Veteran's response to 
the foregoing, the RO should request any 
VA outpatient treatment records from the 
Murfreesboro VA medical facility for the 
Veteran's claimed lung problems, hearing 
loss disability, tinnitus, pharyngitis, 
and hypertension.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.	The RO must issue a rating decision as to 
the issue of whether a substantive appeal 
with a January 2006 rating decision, 
denying service connection for a lung 
disability to include breathing problems, 
was timely filed.  The Veteran and his 
representative must be afforded a 
reasonable opportunity to respond.

4.	The Veteran should be afforded appropriate 
VA examinations to determine the nature 
and etiology of his bilateral hearing loss 
disability, tinnitus, pharyngitis, and 
hypertension.  The Veteran's claims folder 
must be made available to the examiners 
prior to the examination.

All tests and studies deemed necessary by 
the examiners should be performed.  Based 
on a review of the claims folder and the 
clinical findings of the examination, the 
examiners must provide an opinion as to 
the following:

a)	identify with specificity whether 
the Veteran suffers from a current 
bilateral hearing loss disability.

b)	if a bilateral hearing loss 
disability is identified, indicate 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the disability is 
etiologically related to the 
Veteran's period of active military 
service, to include in-service 
noise exposure.

c)	identify with specificity whether 
the Veteran suffers from tinnitus.

d)	if tinnitus is identified, indicate 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the disability is 
etiologically related to the 
Veteran's period of active military 
service, to include in-service 
noise exposure;

e)	identify with specificity whether 
the Veteran currently suffers from 
pharyngitis.

f)	if pharyngitis is identified, 
indicate whether it is at least as 
likely as not (i.e. 50 percent or 
greater probability) that the 
disability is etiologically related 
to the Veteran's period of active 
military service;

g)	identify with specificity whether 
the Veteran currently suffers from 
hypertension.

h)	if hypertension is identified, 
indicate whether it is at least as 
likely as not (i.e. 50 percent or 
greater probability) that the 
disability is etiologically related 
to the Veteran's period of active 
military service.

The examiners should indicate in 
his/her report that the claims file was 
reviewed.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiners should be performed.  A 
rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.
   
5.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



